Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-24-2003

USA v. Shalata
Precedential or Non-Precedential: Non-Precedential

Docket 01-4064




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Shalata" (2003). 2003 Decisions. Paper 792.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/792


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                          NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT


                                           No. 01-4064


                                UNITED STATES OF AMERICA

                                                 v.

                                      JOSEPH SHALATA,

                                             Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
                    THE MIDDLE DISTRICT OF PENNSYLVANIA

                                  (Dist. Court No. 3:CR-01-033)
                                  District Court Judge: Munley, J.


                            Submitted Under Third Circuit LAR 34.1(a)
                                       February 10, 2003

      Before: ALITO and McKEE, Circuit Judges, and SCHWARZER, Senior District Judge*

                                (Opinion Filed: February 24, 2003)


                                   OPINION OF THE COURT




PER CURIAM:



       *
          The Honorable William W Schwarzer, Senior District Judge for the Northern
District of California, sitting by designation.
        Defendant Joseph Shalata pled guilty to conspiracy to distribute in excess of 100

grams of heroin which resulted in the death of another person, in violation of 21 U.S.C.

§846. The District Court imposed sentence and entered judgment, and this appeal followed.

        The defendant contends (1) that the District Court should have lessened his federal

sentence by according him full-time credit for a related state conviction and sentence

already served and (2) that his guilty plea was not entered voluntarily, knowingly, and

intelligently. In accordance with the defendant’s instructions, defendant’s counsel submitted

a brief presenting these claims to this Court. Pursuant to Anders v. California, 386 U.S. 738

(1967), however, defendant’s counsel submitted a brief certifying that each of the issues

raised by the defendant is without merit. We agree.

                After reviewing counsel’s Anders brief and engaging in an independent review

of the record, see United States v. Youla, 241 F.3d 296, 299-300 (3d Cir. 2001), we find no

non-frivolous issues meriting appeal. Accordingly, pursuant to Anders and Third Circuit

Local Appellate Rule 109.2(b), we affirm the judgment of the District Court and grant

defense counsel’s motion to withdraw.